DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Warning
Applicant is advised that should claim 13 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 13 and 19 recite the same pharmaceutical composition comprising identical ingredients, therefore scopes of the claims are identical. 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are broadly drawn to compositions comprising antisense oligonucleotides which specifically hybridize to a single target of SEQ ID NO: 2.
The genus of antisense oligonucleotides targeting SEQ ID NO: 2 comprises an extremely large variety of species.
Instant specification does not provide specific definition of what such specific hybridization to a single target would be. There is no structure-function correlation in the disclosure which would allow to identify an oligonucleotide which specifically hybridizes to a single target of SEQ ID NO: 2.
There is no examples in specification of antisense oligonucleotides specifically hybridizing only to SEQ ID NO: 2. For example, antisense oligonucleotide of SEQ ID NO: 3, which is instantly claimed, can not only hybridize to SEQ ID NO: 2, but also to other human sequences such as of PTPRT, sequence ID NG_033880.2 from GenBank, nucleotides 178528-178548:

    PNG
    media_image1.png
    278
    1113
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    263
    880
    media_image2.png
    Greyscale

Therefore it is not clear which antisense oligonucleotides have a single target of SEQ ID NO: 2 and which are not.
Prior art does not provide any examples of antisense oligonucleotides specifically targeting only SEQ ID NO: 2.
Thus the genus of antisense oligonucleotides specifically targeting only SEQ ID NO: 2
does not meet the written description provision of 35 USC 112, first paragraph.
Further, nowhere in specification it is recited that antisense oligonucleotide hybridizes to a single target, therefore a new amendment to claim 1 is rejected as containing NEW MATTER.
Claims 2-10, 12, 13, 15-17, 19, 21 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9 and 12 are rejected underpre-AIA 35 U.S.C. 102(b) as being anticipated by Gierse (WO 2004/028458, April 2004, of record).
Gierse discloses a method of treatment diseases by administering antisense oligonucleotides (see paragraph [0021]), one of which is of SEQ ID NO: 1323 (see page 110), 20 nucleotides long and 100% complementary to nucleotides 1672-1691 of instant SEQ ID NO: 2:

Portion of instant SEQ ID NO: 2      1672 CTCTGTTGCCCAAGCTGGAG 1691
                                          ||||||||||||||||||||
SEQ ID NO: 1323                        20 GAGACAACGGGTTCGACCTC 1


Gierse further discloses that disclosed oligonucleotide contains phosphorothioate backbone (see paragraphs [0024, 0185]) and 2'-methoxyethyl modified sugar moiety (see paragraph [0185] on page 64) or it can be a PNA (see paragraph [0028]). Further Gierse discloses that the oligonucleotide can be used in pharmaceutical compositions by adding pharmaceutically acceptable diluent or carrier (see paragraph [0045]).
Since disclosed oligonucleotide meets the structural limitations of claims 1-9 and 12, the functional outcome of upregulating a function or expression of a Filaggrin is considered to be inherent.
Thus claims 1-9 and 12 are anticipated by Gierse.

s 11 is rejected underpre-AIA 35 U.S.C. 102(b) as being anticipated by McSwiggen et al (WO 2005/014811, February 2005, of record).
McSwiggen et al disclose methods of modulating expression of XIAP gene in a subject by contacting the subject with siNA molecule (see lines 10-14 on page 58), such siNA molecule can be of SEQ ID NO: 323 (seeTable II on page 160), which is 19 nucleotides long and 100% complementary to instant SEQ ID NO: 2. Further McSwiggen et al disclose that the siNA molecule can have 1-3 nucleotide overhangs on 3’ end (see lines 16-20 on page 47) such as T (see Table IV on page 170). Such addition of T at 3’ end of SEQ ID NO: 323 makes it 20 nucleotides long and 100% complementary to SEQ ID NO: 2:

Portion of instant SEQ ID NO: 2      1776 AGGGTCGATGAACCCTCCGA 1757
                                          ||||||||||||||||||||
SEQ ID NO: 323                          1 UCCCAGCUACUUGGGAGGCT 20


McSwiggen is silent concerning the siNA of SEQ ID NO: 323 upregulating level of Filaggrin, but because the siNA satisfies structural requirements of claim 11, the functional outcome of upregulating a function or expression of a Filaggrin is considered to be inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 12, 13 and 19 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gierse, above, and in further view of Buntinx (US 2005/0203130, September 2005, of record).
Teachings of Gierse are discussed above. Further Gierse teaches that the oligonucleotide of the invention can be used for treatment of Alzheimer's disease (see claim 12).
Gierse does not teach a composition comprising the oligonucleotide of the invention and memantine.
Buntinx discloses a method of treatment of Alzheimer's disease by administering memantine (see page 97 of Table 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat Alzheimer's disease using both compounds taught by Buntinx and Gierse. One of the ordinary skill in the art would be motivated to make a composition comprising (In re Kerkhoven, MPEP 2144.06). Limitation of claim 19 "for use in treatment of a dermatologic disease" is of intended use and is not given patentable weight. 

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Rejection based on Bratzler et al reference is withdrawn in view of new amendments, arguments are moot.
Concerning rejections based on Gierse et al reference Applicant argues that the oligonucleotide disclosed binds to more than one target. In response the new amendment of binding to single target is rejected as new matter (see 112 rejection above) and as having written description problem, because oligonucleotides claimed by Applicant such as SEQ ID NO: 3 also can bind to more than one target (see 112 rejection above). Rejection is maintained.
Concerning rejection based on McSwiggen et al reference Applicant argues that the oligonucleotide disclosed is less than minimum length of 20 nucleotides. In response the reference recites oligonucleotide of 20 nucleotides long (see amended rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635